Exhibit 10.1

RETENTION PAYMENT, NON-COMPETITION, NON-SOLICITATION,

NON-DISPARAGEMENT, AND CONFIDENTIALITY AGREEMENT

Dear Michael J. Smid:

YRC Worldwide Inc., a Delaware corporation (“YRCW”), has determined that you are
important to the operation of the business of YRCW and its affiliates. As such,
YRCW desires to provide you with an incentive to remain employed with YRCW
through and after April 7, 2013. Accordingly, YRCW is pleased to offer you the
opportunity to receive the Additional SEPP Retention Payment (defined below)
described in this Retention Payment, Non-Competition, Non-Solicitation,
Non-Disparagement, and Confidentiality Agreement (this “Agreement”), subject to
the terms and conditions set forth below.

In addition, in the course of your work, you will, or have, become aware of
information of a confidential nature pertaining to the business of YRCW. YRCW
maintains policies and procedures with respect to the use and the dissemination
of confidential information. Your employment creates a relationship of
confidence and trust between you and YRCW with respect to any information
applicable to the business of YRCW which may be, or has been, made known to you
by YRCW or learned by you in the course of your work. You understand that you
have an obligation to preserve the confidentiality of such information and use
it only for the purpose for which it was obtained.

In consideration for the Additional SEPP Retention Payment and confidential
information, the receipt and adequacy of which are hereby acknowledged, you
understand and agree that your undertakings set forth below are material and
essential terms to YRCW, and accordingly you expressly agree that:

 

1. Additional SEPP Retention Payment. Subject to the terms and restrictions set
forth in this paragraph, your benefit under the YRC Worldwide Inc. Supplemental
Executive Pension Plan (the “SEPP”) shall be determined as follows:

 

  a. Employment Through April 7, 2011. If you remain continuously employed by
YRCW or one of its affiliates through and after April 7, 2011 but not through
April 7, 2012, the amount determined under Section 3.1(a) of the SEPP shall be
calculated under the Underlying Pension Plans and Transferee SRP (if applicable)
(each as defined in the SEPP) using an early retirement actuarial reduction
factor of 40 percent (40%) (the additional amount payable under the SEPP that is
derived by using the reduced early retirement actuarial reduction factor as
provided in this Paragraph 1.a or Paragraph 1.b below is referred to herein as
the “Additional SEPP Retention Payment”); and

 

  b. Employment Through April 7, 2012. If you remain continuously employed by
YRCW or one of its affiliates through and after April 7, 2012 but not through
April 7, 2013, the amount determined under Section 3.1(a) of the SEPP shall be
calculated under the Underlying Pension Plans and Transferee SRP (if applicable)
using an early retirement actuarial reduction factor of 20 percent (20%).

 

  c. Death or Disability Prior to April 7, 2013. If you die or become Disabled
(as defined in the Underlying Pension Plans) prior to April 7, 2013 and while
employed by YRCW or one of its affiliates, the amount determined under
Section 3.1(a) of the SEPP shall be calculated under the Underlying Pension
Plans and Transferee SRP (if applicable) using an early retirement actuarial
reduction factor of 0 percent (0%).

 

1



--------------------------------------------------------------------------------

2. Termination Prior to April 7, 2013. If your employment with YRCW ends as a
result of your termination by YRCW with Cause or if you breach any applicable
provision of this Agreement, you will not receive or continue to receive the
Additional SEPP Retention Payment as described in Paragraph 1. If your
employment is terminated by YRCW without Cause before April 7, 2011, the
Additional SEPP Retention Payment described under Paragraph 1.a will vest and
you will be paid or continue to be paid the Additional SEPP Retention Payment
described under Paragraph 1.a under the terms of the SEPP. If your employment is
terminated by YRCW without Cause on or after April 7, 2011 or prior to April 7,
2013, the Additional SEPP Retention Payment described under Paragraph 1.b will
vest and you will be paid or continue to be paid the Additional SEPP Retention
Payment as described under Paragraph 1.b under the terms of the SEPP.

For purposes of this Agreement, “Cause” shall mean any of the following:
(i) your conviction of a felony involving acts of dishonesty, fraud, or moral
turpitude; (ii) your willful or repeated failure to perform your duties
following 30 days notice of such failure and your failure to cure within such 30
days; (iii) willful misconduct material to your employment; (iv) material breach
of YRCW policies or rules of which you have been made aware following 30 days
notice of such breach and your failure to cure within such 30 days; (v) your
material and demonstrable dishonesty related to your employment; or (vi) gross
negligence in the performance of your job duties. For purposes of the Agreement,
your employment with YRCW will not be considered terminated without Cause unless
the termination without Cause meets the requirements of a “separation from
service” as defined in section 409A of the Internal Revenue Code of 1986, as
amended.

 

3. Non-Competition. You acknowledge that the agreements and covenants contained
in this Paragraph 3 of this Agreement are essential to protect the value of the
business and assets of YRCW and its affiliates and by your prior and continued
employment with YRCW you have obtained, and will continue to obtain, valuable
confidential information, knowledge, contacts, and experience, and there is a
substantial probability that such confidential information, knowledge, contacts,
and experience could be used to the substantial advantage of a competitor of
YRCW or its affiliates to YRCW’s or its affiliates’ substantial detriment.
Therefore, you agree that so long as you are employed by YRCW and for the period
commencing as of the day of your termination with YRCW, whether with or without
Cause and whether before or after receipt of the Additional SEPP Retention
Payment, and ending 6 months following termination of your employment with YRCW
(the “Restricted Period”), you shall not, and shall cause your controlled
affiliates not to, directly or indirectly (other than in your capacity as an
employee of YRCW or any of its affiliates), own, manage, engage in, operate,
control, work for, consult with, render services for, do business with, maintain
any interest in (proprietary, financial, or otherwise), or participate in the
ownership, management, operation, or control of any business of providing
products or services of the same or similar type as the products or services
sold or delivered (or, pursuant to an existing business plan, will be sold or
delivered) to customers of YRCW or any of its affiliates (the “Business”) in any
geographic region for which you had direct or indirect responsibility on behalf
of YRCW or any of its affiliates or in any geographic region for which you had
confidential information of YRCW or any of its affiliates.

 

4. Non-Solicitation. During the Restricted Period, you shall not and shall cause
your controlled affiliates not to (other than in your capacity as an employee of
YRCW or its affiliates): (i) cause, solicit, induce, or encourage any employees,
consultants, or contractors of YRCW or its affiliates to leave such employment
or service, (ii) hire, employ, or otherwise engage any such individual,
(iii) cause, induce, or encourage any actual or prospective client, customer,
supplier, or licensor of YRCW or its affiliates (including any existing or
former customers of YRCW or its affiliates) to terminate or modify any such
actual or prospective business relationship with YRCW or its affiliates, or
(iv) develop a business relationship with any actual or prospective client,
customer,

 

2



--------------------------------------------------------------------------------

   supplier, or licensor to cause, induce, or encourage such individual to
become a client, customer, supplier, or licensor of any business in which you
are engaged that is competitive with the Business. The restrictions relating to
actual or prospective clients, customers, suppliers, or licensors in this
paragraph apply only to (a) those actual or prospective clients, customers,
suppliers, or licensors with whom you had contact on behalf of YRCW during the
last 12 months of your employment with YRCW, or (b) any of YRCW’s actual or
prospective clients, customers, suppliers, or licensors about whom you had any
confidential information during the last 12 months of your employment with YRCW.
In no event shall it be a violation of this Paragraph 4 to engage in
solicitations incidental to general advertising or other general solicitation in
the ordinary course not specifically targeted at such persons or to employ any
person not solicited in violation hereof.

 

5. Non-Disparagement. You agree that, during your employment with YRCW or at any
time thereafter, you shall not make any public statement that is materially
disparaging of the business of YRCW or its affiliates, or to the business
reputation of any of the executive officers of YRCW or its affiliates or any of
the employees of YRCW or its affiliates who are known to you to be employees of
YRCW or its affiliates at the time of any such public statement. Your
obligations under this Paragraph 5 shall not apply to disclosures required by
applicable law, regulation, or order of a court or governmental agency.

 

6. Confidentiality. All information related to the business of YRCW or its
affiliates that may be obtained by you from any source as a result of your
employment shall be considered as confidential. Materials contained in
customers’ files should always be regarded as confidential. You should always
maintain appropriate administrative, technical, and physical safeguards over
records in your possession to prevent unauthorized access. Information regarding
strategic or tactical business plans; undisclosed business, operational, or
financial data; ideas, processes, methods, techniques, systems, non-public
information, models, devices, programs, computer software, or related
information; documents relating to regulatory matters or correspondence with
governmental entities; undisclosed information concerning any past, pending, or
threatened legal dispute; pricing or cost data; the identity, reports, or
analysis of business prospects; business transactions that are contemplated or
planned; research data; personnel information or data; identities of users or
purchasers of YRCW’s or its affiliates’ products or services; or any business
methods, operations, or results of YRCW or its affiliates may not be disclosed
to competitors, to the public, or to any person, nor can the preceding
information be otherwise used except as your duties at YRCW may require or with
the prior written approval of an authorized senior officer of YRCW. This applies
to the period of your employment and thereafter. Trade practices, procedures,
software, or other strategies which you develop in the course of performing
responsibilities or using YRCW equipment or facilities are the property of YRCW.
Upon termination of your employment, you are required to deliver to YRCW all
documents, recordings, and other tangible records (including tapes, discs, or
other similar media) that contain or are derived from YRCW’s or its affiliates’
confidential information.

 

7. Reasonableness and Damages. You agree that the above obligations and
covenants are reasonable in duration and scope, and agree that any arbitration
panel or court of competent jurisdiction may reform such obligations to the
extent necessary to enforce them under applicable law. You further agree and
acknowledge that violation of these obligations and covenants would cause
immeasurable and irreparable damage to YRCW and its affiliates. Accordingly, you
agree that upon any actual or threatened violation of any of these obligations
and covenants (i) you are required to return the Additional SEPP Retention
Payment to YRCW, and (ii) YRCW is entitled to withhold payment of the Additional
SEPP Retention Payment, to injunctive relief in any court of competent
jurisdiction, and to any other remedies it may have.

 

3



--------------------------------------------------------------------------------

The provisions of this Agreement are in addition to the provisions in any
written employment agreement between YRCW and you, and will not affect your
responsibilities or any other rights of YRCW under such agreements. This
Agreement is not a contract of continuing employment. Employment is for no fixed
term, and either you or YRCW may decide to terminate the employment relationship
at any time for any reason.

This Agreement shall be governed by Kansas law, without regard to its choice of
law principles, and will be binding on you, your heirs, executors, assigns, and
administrators, and shall inure to the benefit of YRCW, its successors and
assigns, and shall survive the termination of your employment with YRCW,
regardless of the manner of such termination.

Each provision of this Agreement will be interpreted on its own. If any
provision is held to be unenforceable as written, it will be enforced to the
extent reasonable under the circumstances. In any case, the other provisions of
this Agreement will not be affected.

[CONTINUED ON THE NEXT PAGE]

 

4



--------------------------------------------------------------------------------

This Agreement constitutes the entire agreement among the parties and supersedes
all prior agreements or understandings, if any, whether oral or written, with
regard to the subject matter hereof. This Agreement is an integrated document
and may not be modified or amended except in a writing signed by the parties
hereto or their successors in interest.

I have signed and dated this Agreement below to indicate my acceptance of its
provisions and to acknowledge that I have received a copy of this Agreement.

 

MICHAEL J. SMID

/s/    Michael J. Smid

      Date:   June 2, 2009 YRC Worldwide Inc. By:  

/s/    James G. Kissinger

      Date:   June 2, 2009 Name:   James G. Kissinger     Title:   Executive
Vice President – Human Resources

 

5